                                                                      Case 2:15-cv-00396-RFB-EJY Document 169 Filed 05/05/20 Page 1 of 2




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone:    (702) 634-5000
                                                             5   Facsimile:    (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: nicholas.belay@akerman.com
                                                             7   Attorneys for defendant Federal National Mortgage Association

                                                             8                               UNITED STATES DISTRICT COURT

                                                             9                                      DISTRICT OF NEVADA

                                                            10   LAS VEGAS DEVELOPMENT GROUP, LLC,                  Case No.:    2:15-cv-00396-RFB-EJY
                                                                 a Nevada limited liability company,
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                    STIPULATION    AND    ORDER  OF
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                               Plaintiff,                           DISMISSAL   OF   HIDDEN  CANYON
                      LAS VEGAS, NEVADA 89134




                                                            12                                                      OWNERS ASSOCIATION
                                                                 v.
AKERMAN LLP




                                                            13
                                                                 2014-1 IH BORROWER, LP, a Delaware limited
                                                            14   partnership; REPUBLIC MORTGAGE, LLC, a
                                                                 Nevada        limited    liability    company;
                                                            15   RECONTRUST COMPANY, NA, a Texas
                                                                 corporation; MAGDALENA MANCHESTER,
                                                            16   an      individual;     MAGDALENA            M.
                                                                 MANCHESTER REVOCABLE TRUST, a trust;
                                                            17   FEDERAL          NATIONAL          MORTGAGE
                                                                 ASSOCIATION,          a   federally    chartered
                                                            18   corporation; THR NEVADA II, LP, a Delaware
                                                                 limited    partnership;    THR      PROPERTY
                                                            19   BORROWER, LP, a Delaware limited
                                                                 partnership; 2014-1 IH EQUITY OWNER, LP, a
                                                            20   Delaware limited partnership; CHRISTINA
                                                                 TRUST, a division of Wilmington Savings Fund
                                                            21   Society, FSB, a federal savings bank; DOE
                                                                 individuals I through XX; and ROE
                                                            22   CORPORATIONS I through XX,

                                                            23                 Defendants.
                                                                 and
                                                            24
                                                                 FEDERAL HOUSING FINANCE AGENCY, as
                                                            25   Conservator of the Federal National Mortgage
                                                                 Association,
                                                            26
                                                                               Intervenor.
                                                            27
                                                                 AND ALL RELATED CLAIMS
                                                            28
                                                                   Case 2:15-cv-00396-RFB-EJY Document 169 Filed 05/05/20 Page 2 of 2




                                                            1           Defendant/crossclaimant Federal National Mortgage Association (Fannie Mae) and cross-

                                                            2    defendant Hidden Canyon Owners Association (the HOA), by and through their respective counsel,

                                                            3    hereby stipulate and agree to the dismissal without prejudice of Fannie Mae's crossclaims against the

                                                            4    HOA pursuant to Rule 41 of the Federal Rules of Civil Procedure. The parties further stipulate and

                                                            5    agree that each party shall bear its own attorneys' fees and costs.

                                                            6     DATED this 1st day of May, 2020.                 DATED this 1st day of May, 2020.
                                                            7     AKERMAN LLP                                      LEACH, KERN, GRUCHOW, ANDERSON &
                                                                                                                   SONG
                                                            8
                                                                  /s/ Nicholas E. Belay, Esq.                      /s/ Ryan D. Hastings, Esq.
                                                            9     DARREN T. BRENNER, ESQ.                          SEAN L. ANDERSON, ESQ.
                                                                  Nevada Bar No. 8386                              Nevada Bar No. 7259
                                                            10    NICHOLAS E. BELAY, ESQ.                          RYAN D. HASTINGS, ESQ.
                                                                  Nevada Bar No. 15175                             Nevada Bar No. 12394
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    1635 Village Center Circle, Suite 200            2525 Box Canyon Drive
                                                                  Las Vegas, Nevada 89134                          Las Vegas, Nevada 89128
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                  Attorneys for Federal National Mortgage Attorneys for                Hidden   Canyon   Owners
                                                            13    Association                             Association
                                                            14

                                                            15

                                                            16                                                 IT IS SO ORDERED.
                                                            17
                                                                                                              ________________________________
                                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                                            18                                                RICHARD
                                                                                                               Case No.: F. 2:15-cv-00396-RFB-EJY
                                                                                                                            BOULWARE, II
                                                            19                                                UNITED STATES DISTRICT JUDGE
                                                                                                               Dated: _______________________________
                                                            20                                                DATED this 5th day of May, 2020.

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
